DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to claims 1-8, in the reply filed on 5/5/2022 is acknowledged.
Applicant's election with traverse of Species 3 in the reply filed on 5/5/2022 is acknowledged.  The traversal is on the ground(s) that claims 1-8 are generic among the identified species.  This is not found persuasive because claim 5 recites feature directed to different embodiment of the hanger.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berends et al. (US Pat No 6,315,079 B1). Berends discloses: 
Re claim 1, a mobile lifting system (fig. 1) comprising: a plurality of lift columns (2) each adapted to support a portion of a vehicle off the ground (fig. 1); a cable (connecting lines 3) extending between and among the plurality of lift columns, the cable being adapted for transmitting electrical signals to and between the plurality of lift columns to synchronize a lifting operation of the plurality of lift columns (abstract); and a plurality of hangers (fig. 1 shows the hangers at each column where excess lines 3 are being suspended) each mounted to one of the lift columns and the cable being frictionally suspended on the hangers and off the ground (fig. 1).
Re claim 2, wherein each of the plurality of hangers is selectively mounted to one of the lift columns (fig. 1-2).
Re claim 3, wherein each of the plurality of hangers is mounted proximate to an upper end of one of the lift columns (fig. 1 shows the hanger proximate to the upper end of 2, proximate is being construed as being close or nearby).
Re claim 4, wherein each of the plurality of lift columns further comprises: a bracket (wall panel of 11) on which each of the associated hangers is mounted.
Re claim 5, wherein each hanger further comprises at least one of a pedestal, a cap and a hook (fig. 2 shows the hanger being a hook).
Re claim 6, wherein each bracket further comprises a plurality of the hangers (fig. 2: each horizontal surface forming the hook is able to support the cable thereon, therefore exhibiting a plurality of hangers).
Re claim 8, a hanger (fig. 1 shows the hangers at each column where excess lines 3 are being suspended) for use on a mobile lift column (2) adapted to support a portion of a vehicle off the ground, a cable (3) being supported by the hanger off the ground for carrying electrical signals for communication with other mobile lift columns to synchronize a lifting operation of the mobile lift column (abstract), the hanger comprising: a mount (end surface of the hanger to interface with the wall of 11) for selectively mounting the hanger to the mobile lift column; and a frictionally engaging surface (outer surface of the hanger) for receiving the cable and suspending the cable off the ground (fig. 1).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkbeiner (US Pub No 2004/0022611 A1). Finkbeiner discloses: 
Re claim 1, a mobile lifting system (fig. 3) comprising: a plurality of lift columns (11) each adapted to support a portion of a vehicle off the ground (fig. 2); a cable (23) extending between and among the plurality of lift columns, the cable being adapted for transmitting electrical signals to and between the plurality of lift columns to synchronize a lifting operation of the plurality of lift columns (par [0031]); and a plurality of hangers (24) each mounted to one of the lift columns and the cable being frictionally suspended on the hangers and off the ground (fig. 2).
Re claim 7, wherein the cable is suspended off of the ground to and between a first, second, third and fourth lift column of the plurality of lift columns with at least the first and fourth lift columns being positioned on opposite sides of the vehicle (fig. 4-5).

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654